Miller, Judge.
Laticia Brown pled guilty to armed robbery and was sentenced to 11 years. Acting pro se, she now appeals, claiming (1) her attorney and the judge coerced her into the plea, (2) she did not enter-the plea with an understanding of the consequences, and (3) the sentence was excessive and harsh. Discerning no error, we affirm.
1. Brown cites to no evidence in the record demonstrating coercion. To the contrary, the record reflects that the court was careful to establish, by thoroughly questioning Brown, that she was not coerced in any way into entering the plea and that she was satisfied with her attorney. Brown’s argument that the judge and her attorney threatened her with other charges if she did not plead guilty is not supported by the record. The judge merely explained that under the proposed plea, the State would be nolle prossing six of the seven counts for which Brown had been indicted, with only the armed robbery count surviving. The judge further explained that the decision *30whether this was acceptable was completely up to Brown. No threats of additional charges, implied or express, were made.
Decided August 9, 2002.
Laticia Brown, pro se.
Robert E. Keller, District Attorney, Erman J. Tanjuatco, Assistant District Attorney, for appellee.
2. Brown claims that she did not enter the plea voluntarily in that she did not understand the nature of the charge and the consequences of the plea. Once again, Brown cites to no evidence in the record that supports this assertion. Indeed, the record reflects otherwise, for the prosecutor explained to Brown on the record the nature and circumstances of the armed robbery charge, and the judge twice set forth the consequences (including potential sentences) of pleading guilty. Brown affirmed on the record that she was entering the plea freely and voluntarily with a full understanding of the circumstances.
3. The sentence of 11 years fell within the statutory limits set forth in OCGA § 16-8-41 (b) for armed robbery. “We will not review for legal error any sentence which is within the statutory limits.” (Citations and punctuation omitted.) Brown v. State, 242 Ga. App. 347, 350 (3) (529 SE2d 650) (2000).

Judgment affirmed.


Blackburn, C. J., and Johnson, P. J, concur.